RYDER, Judge.
After careful review of the briefs submitted herein and the record on appeal, we hold that appellant has failed to show error and thus we affirm both the judgment and sentence imposed.
However, we do note an apparent scrivener’s error in the order withholding adjudication of guilt and placing appellant on probation.
The jury found appellant guilty of aggravated assault. The order states he was found guilty of aggravated battery. Although we affirm as stated above, we remand this matter to the trial court and order it to conform its order to that of the jury verdict.
Affirmed, but remanded with instructions.
SCHEB, A.C.J., and FRANK, J., concur.